DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2022 has been entered.

Response to Amendment
In view of the amendment to the claims, the objection to claims 1, 6 and 24 has been withdrawn.  
Also in view of the amendment to the claims, the rejection of claim 13 under 35 U.S.C. 112d has been withdrawn.
Also in view of the amendment, the rejection of claim 1 under 35 U.S.C. 112a for the limitation, “at least a portion of said catch basin having a flat planar top surface” has been withdrawn. 
Also in view of the amendment to the claims, the rejection of claim 2 under 35 U.S.C. 112a has been withdrawn.
In view of the amendment to the claims, the rejection of claims 21 and 33 under 35 U.S.C. 112b for the limitation “said plate” has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1-7,9-12, 14, 24, 25, 30-33 are currently pending and rejected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of, “said bottom surface of said catch basin overlies a top edge of said lower body portion” as recited on lines 9-10 of claim 1,  and “said catch basin having a flat planar top surface” as recited on line 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
On page 8 of the remarks, Figure 1A of Applicant’s Drawings has been annotated.  This is acknowledged and appreciated; however if the labeled portion has been construed as “said bottom surface” of said catch basin, then the drawings are not clear as to what is “a flat planar top surface” of said catch basin.  Clarification is required and as such, the objection to the drawings has been maintained.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "146" and "149" have both been used to designate a ledge portion (see figure 1A and 1C).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites the limitation, “overles” on line 7.  It appears that this should recite, “overlies.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation, “said bottom surface of said catch basin overlies a top edge of said lower body portion.” (see lines 9-10)  This limitation is new matter, as the specification does not clearly support this limitation.  The specification discusses a bottom surface of the catch basin being restable on an upper lip of an ice cream cone (see paragraph 11 on page 5, last 5 lines), but the specification does not discuss a bottom surface of the catch basin overlying a top edge of the lower body portion.  From the figures it is not clear as to what is “a top edge of said lower body portion” especially as this limitation has not been discussed in the specification; and it is further unclear as to how a bottom surface of the catch basin would overlie a top edge.  
On page 8 of the remarks, Applicant points to the portion of figure 1 that can be construed as a “portion of the catch basin overlying a top edge of the lower body portion.”  These remarks are appreciated and acknowledged.  However, while the claim limitation refers to “said bottom surface of said catch basin overlies a top edge of said lower body portion”(see lines 9-10); at line 12, claim 1 also recites “said catch basin having a flat planar top surface.”  Therefore, if the portion labeled in Applicant’s remarks is referring to “said bottom surface of said catch basin overlies a top edge of said lower body portion,” then it is not clear as to what is “a flat planar top surface” of said catch basin.  Due to a lack of clarity in this regard, the rejection under 35 U.S.C. 112a has been maintained. 
Claims 2-6 are rejected based on their dependence to claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 14, 24, 25, 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 3 recites that “said rim of said upper body portion angles outwardly and upwardly from said lower body portion.”  As claim 1 already recites that the upper body portion has a rim (line 5) and “at least a portion of said rim extending upwardly and angling outwardly from said catch basin,” (lines 13-14) and where the catch basin lies between the opening and the rim (line 10-11) and the catch basin extends outwardly from the central opening (lines 11-12), it is not clear as to how “said rim of said upper body” can then also “angle outwardly and upwardly from said lower body portion.”   
Claim 14 similarly recites, that “said rim of said upper body portion angles outwardly and upwardly from said lower body portion.”  Claim 7 from which claim 14 depends already recites that “at least a portion of said rim extending upwardly and angling outwardly from said catch basin.” (lines 9-10).  As claim 7 already recites that “at least a portion of said rim extending upwardly and angling outwardly from said catch basin,” it is not clear as to how “said rim of said upper body” can then also “angle outwardly and upwardly from said lower body portion.”   
Clarification is required.
Claim 24 similarly recites on lines 6-7, “at least a portion of said rim extending upwardly and angling outwardly from said catch basin.”  The claim further recites on lines 17-18, “at least a portion of said rim of said upper body portion angles outwardly and upwardly from said lower body portion.”  As the claim recites that “said rim” can extend upwardly and outwardly from said catch basin, and where the catch basin extends outwardly from the central opening and is positioned between the central opening and said rim (see lines 5-8), it is thus unclear as to how “said rim” can also angle outwardly and upwardly from said lower body portion.  Clarification is required.  
Regarding the above limitations of claims 3, 14 and 24, at page 4, lines 7-8, the specification as filed discusses the above limitation however, it is not clear from the disclosure as to how the rim can angle upwardly and outwardly from two different positions (i.e. from the catch basin and from the lower body portion), in light of Applicant’s specification.
Claims 31 and 33 recite the limitation, “said catch regions” on the 2nd to last line of each claim.  This limitation is not clear as to whether it is referring to “a plurality of catch regions” as recited on line 2 of each claim, or “two catch regions” as recited on line 3 of each claim; and thus lacks proper antecedent basis.
Claims 25, 30-33 are also rejected based on their dependence to a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 4 and 25 recite that “said catch basin extends outwardly from said central opening of said upper body portion and said rim extends upwardly from said catch basin.” However, claim 1 already recites that “said catch basin extends outwardly from said central opening (lines 10-11) and where the rim extends upwardly (lines 13-14).  Claim 24 similarly already recites that the catch basin extends outwardly from the central opening (lines 7-8) and where the rim extends upwardly (lines 17-18).  Therefore, it is not seen that claims 4 and 25 further limit the claims from which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsiapis (FR2775264 - a machine translation has been relied on) in view of Schoenfeld (US 1938113) and Gerber (US 1532806) and in further view of Grogan (US 2948452), Almazan (WO03013265) and Heyman (US 2784097).
Regarding claim 1, Katsiapis discloses a device “for” limiting melted frozen confection from running down an outside of an ice cream cone comprising, a confectionary catcher (see figure 3, item 4”), said confectionary catcher including an upper body portion (Figure 3, item 8”) and a lower body portion (figure 3, item 6”), said upper and lower body portions formed of an edible that can be consumed with the ice cream cone (see the abstract - protector can be made from…a biodegradable material, edible or not”); said upper body portion having a rim (see figure 2, item 8 and 12), a catch basin (figure 1, 2, 3, item 10), and a central opening (see figure 1, to the left of item 10).  Said lower body is seen to be sized and shaped to be fully inserted into a cavity of the ice cream cone when the confectionary catcher is used with the ice cream cone.  This is seen to be an intended use, which the prior art structure would have been capable of performing, especially since in figure 3, Katsiapis discloses the catcher within an ice cream cone (2’).
Regarding the limitation of, “a bottom surface of said catch basin is configured to overlie an upper lip of the ice cream cone when said lower body portion of said confectionary catcher inserted into the cavity of the ice cream cone” it is initially noted that the claim is directed to the edible confectionary catcher having a structure that must be capable of the intended use of “configured to overlie an upper lip of the ice cream cone when said confectionary catcher is used with the ice cream cone.”  Nonetheless, Katsiapis discloses in figure 3 that the confectionary catcher (6”) has a bottom surface of the catch basin (see the underside of item 10), which is seen to be configured to overlie an upper lip of an ice cream cone when it is used with an ice cream cone. (see the enclosed definition of “overlie” meaning to lie over)  See annotated figure 3 below:

    PNG
    media_image1.png
    732
    1013
    media_image1.png
    Greyscale

As shown in annotated figures 1, 3 and 4 below, Katsiapis further teaches, said bottom surface of said catch basin overlies (i.e. is positioned above and thus over) a top edge (i.e the rounded edge) of said lower body portion (see labels “1)” and “2)” below); said catch basin positioned between said central opening and said rim (see label “3)” below); said catch base extending outwardly from said central opening (see label “4)” below); said catch basin having a flat planar top surface that lies in a plane that is perpendicular to a longitudinal axis of said lower body portion (see label “5)” and “6)” below).  See annotated figures 1, 3 and 4 below: 


    PNG
    media_image2.png
    761
    1497
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    669
    510
    media_image3.png
    Greyscale


Katsiapis further teaches, at least a portion of said rim extending upwardly and angling outwardly from said catch basin (see figure 2 where the rim is defined by item 8 and 12, where 8 extends upwardly and then angled outwardly at 12).  
Katsiapis further teaches a top edge of said rim having an outer perimeter that is greater than an outer perimeter of the upper lip of the ice cream cone when the confectionary catcher is used with the ice cream cone (see figure 1 and 3, where a top edge of the rim, at 12 has a greater perimeter than the ice cream cone); said upper and lower body portions are connected together (see figure 3); a maximum cross section area of said upper body portion is greater than a maximum cross section area of said lower body portion (because Katsiapis discloses a tapered confectionary catcher where the upper body is wider than the lower body, thus teaching a greater maximum cross section of the upper body compared to the lower body).
Regarding the limitation of, “wherein said upper and lower body portion are configured to not partially or fully encircle any portion of a side surface of the ice cream cone when said confectionary catcher is used with the ice cream cone” this is seen to be an intended use of the confectionary catcher.  Since the prior art teaches the structure of the confectionary catcher, the prior art is seen to be capable of the intended use.  This is further supported by figure 3 of Katsiapis disclosing that the confectionary catcher can sit inside of a cone (2’), thus teaching that the upper and lower body portion would not encircle a side surface of the ice cream cone.
Katsiapis discloses that the confectionary catcher can be made from an edible material (see the abstract), but claim 1 differs from Katsiapis in specifically reciting that the confectionary catcher is made from an “edible confectionary.”
However, Schoenfeld also teaches a confectionary catcher (see figure 1, 2, item B) that is made of an edible confectionary (i.e. inner edible ice cream cone; see page 1, lines 1-5,  62-73).  Schoenfeld’s element “B” also helps to contain melted frozen confection (see page 1, lines 8-19).  As Katsiapis already teaches that the confectionary catcher can be made from edible material, to thus modify Katsiapis and use other known edible materials, such as edible confectionary materials as taught by Schoenfeld would thus have been obvious to one having ordinary skill in the art, as a substitution of one conventional edible material for another, both recognized for achieving the function of limiting melted frozen confection from running down an outside of an ice cream cone.
Regarding the limitation of, “a top edge of the lower body portion,” the rounded corner of Katsiapis, as discussed above, has been construed to be a top (rounded) edge.  If it could have been construed that Katsiapis (see figure 4, between item 10 and 6) did not teach a top edge of the lower body portion, then Gerber further evidences a catch basin (see figure 1, 2, item 11) in an upper body portion and a lower body portion (10) which has a top edge (see near item 12), such that the bottom surface of the catch basin overlies an edge formed by 12.  The edge has been taught by Gerber to provide added strength (see page 1, lines 45-49).  To thus modify the combination, if necessary, and to include a top edge to the lower body portion that is overlaid by the bottom surface of the catch basin, would thus have been obvious to one having ordinary skill in the art, for the purpose of providing added strength to the confectionary catcher.  
Further regarding the limitation of “at least a portion of said rim extending upwardly and angling outwardly” if it could have been construed that Katsiapis was not clear in this regard, then it is noted that Grogan evidences a rim (figure 3, item 18) that extends upwardly and has a portion that is angling outwardly (figure 3, item 18, where the upper portion of 18 extends upward and the lower portion is also extending upward and angling outwardly) from the catch basin (24).  Heyman also evidences a rim that extends upward and angling outward (see figure 2 and 3, item 12).  Almazan also evidences a confectionary catcher that has a basin (figure 1, 2, item 6), with a rim (3) that extends upwardly and angling outwardly.  To thus modify the combination and to have at least a portion of the rim of Katsiapis extend upwardly and angling outwardly from the catch basin would thus have been obvious to one having ordinary skill in the art, as an obvious matter of engineering and/or design, based on known configurations for similar structures. 
Regarding claim 2, Katsiapis discloses at least a portion of said catch basin is sized and configured to fully overlie the upper lip of the ice cream cone (see annotated figure 3 above) when the confectionary catcher is used with the ice cream cone. As shown in figures 3 and 4, at least a portion Page 3 of 11of said catch basin would extend outwardly from the upper lip of the ice cream cone, when the confectionary catcher is used with the ice cream cone.  The catch basin as taught by Katsiapis is also seen to be capable of extending outwardly from the upper lip of the ice cream cone when the catcher is used with the ice cream cone (see Katsiapis figure 3 and 4, where the catch basin extends outwardly from the upper lip of the ice cream cone), when the catcher is used with the ice cream cone.  As further discussed above, this is also seen to have been an intended use of the catcher, and would also have been a function of the particular size of the ice cream cone.
Regarding claim 4, Katsiapis discloses that said catch basin extends outwardly from said central opening of said upper body portion (see reference sign 10) and said rim (8, 12) extends upwardly from said catch basin.  Katsiapis is seen to tach a rim that extends upwardly from the catch basin.  In further view of Grogan, Heyman and Almazan, the combination further teaches the rim extending upwardly from said catch basin.
Regarding claim 6, it is noted that Katsiapis appears to show all of the top surface of the catch basin as flat and lying in a plane that is perpendicular to the longitudinal axis of the lower body portion.  
If it could have been construed that this was not the case, then it is noted that Grogan teaches a confectionary catcher, where the catch basin (see figure 6, item 24) is entirely flat and lying in a plane that is perpendicular to the longitudinal axis of a lower body portion 10.  
To thus modify the specific shape of the catch basin of Katsiapis and to make all of the top surface of the catch basin flat and lying in the plane that is perpendicular to the longitudinal axis of the lower body portion would thus have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on other known configurations of catch basins designed for a similar purpose.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Katsiapis  as the primary reference, and in further view of Turnbull (US 2281217) or Facchino (GB 463164).
Regarding claim 3, Katsiapis discloses a rim (see reference sign 8 and 12) such that the rim of the upper body portion angles outwardly at 12 and upwardly at 8.  In view of the lack of clarity as discussed above under 35 U.S.C. 112b the claim is unclear as to how the rim can extend outwardly and upwardly from the catch basin as well as from the lower body portion.  
In an effort to expedite prosecution however, it is noted that Turnbull teaches a confectionary catcher that comprises a catch basin (figure 2, item 10) that has a flat planar top surface, and where the rim (2) extends from the catch basin, while angling outward and upwardly.  The wall 2, which can be construed as the rim, also extends upward and outwardly from the lower body portion (the structure above 3).  Similarly, Facchino teaches a confectionary catcher (see figure 1) having a rim 3, a catch basin 4, and a central opening 2, and where the rim 3, extends from the catch basin upwardly, angling outwardly.  The rim 3, can also be construed as extending to the region external region below reference character 10, which can be construed as a lower body portion, such that the rim would also extend upward and outward from the lower body portion.  
To thus modify the combination such that the rim extends from both the catch basin and the lower body portion would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on known shapes for the rim that is a part of the confectionary catcher.


Claims 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Katsiapis (FR2775264) in view of Schoenfeld (US 1938113), Gerber (US 1532806) and in further view of Almazan (WO03013265), Helfrich (US 4226355) and Turnbull (US 2281217) and in further view of Grogan (US 2948452) and Heyman (US 2784097).
Regarding claim 7, Katsiapis, Schoenfeld, and Gerber have been relied on as already discussed above with respect to claim 1.  Katsiapis teaches a device for limiting melted frozen confection from running down an outside of an ice cream cone comprising a confectionary catcher (Katsiapis figure 3, item 4”), said confectionary catcher including an upper body portion (8”) and a lower body portion (4”, 6”).  
Katsiapis further teaches said Page 4 of 11lower body portion is sized and shaped to be fully inserted into a cavity of the ice cream cone when the confectionary catcher is used with the ice cream cone (see figure 3 of Katsiapis and annotated figure 3 as discussed above with respect to claim 1).  As discussed above with respect to claim 1, it is seen that this would have been an intended use that the combination would have been capable of performing, especially as this would have been commensurate with the specific shape and size of the ice cream cone.  It is further noted that Alamzan evidences a lower body portion of a catcher (see figure 1, item 7) that is clearly fully inserted into an ice cream cone (figure 1, item 5).  Helfrich also evidences a lower body portion of a confectionary catcher that is capable of being fully inserted into an ice cream cone (see figure 2).  
Thus, it would have been obvious to one having ordinary skill in the art that Katsiapis’s  confectionary catcher would also have been capable of the claimed intended use commensurate with the particular size of the ice cream cone.
Katsiapis further teaches said upper body portion having a rim (8, 12), a catch basin (10), and a central opening (see figure 1, to the left of 10).  
Regarding the limitation of, “a bottom surface of said catch basin is sized and configured such that at least a portion of said bottom surface rests on and fully overlies an upper lip of the ice cream cone when said lower body portion of the confectionary catcher is inserted into the cavity of the ice cream cone,” it is noted that the claim is directed to the edible confectionary catcher having a structure that must be capable of the intended use of “resting on and fully overlie an upper lip of the ice cream cone when said lower body portion of the confectionary catcher is inserted into the cavity of the ice cream cone.”  In this regard, Katsiapis discloses in figure 3 that the confectionary catcher (6”) has a bottom surface of the catch basin (see the underside of item 10), which is seen to be capable of resting on an upper lip of an ice cream cone when it is used with an ice cream cone because this would also have been commensurate with the particular size of the ice cream cone.  That is, an ice cream cone with a slightly larger diameter from what is shown in figure 3 of Katsiapis would have resulted in the bottom surface of the basin (10) resting on an upper lip of the ice cream cone.  Additionally however in view of Almazan (figure 1, 2, item 6) and Helferich (figure 2), the combination suggests the bottom surface of the catch basin sized and configured such that at least a portion of the bottom surface rests on and fully overlies an upper lip of the ice cream cone, when said lower body portion of the confectionary catch is inserted into the cavity of the ice cream cone.
Katsiapis further teaches at least a portion of said rim (8) extending upwardly from said catch basin (10) and angling outwardly (see item 12, which angles outwardly) from said catch basin.  As discussed above with respect to claim 1, Katsiapis is seen to teach, “said catch basin having a flat planar top surface that lies in a plane that is perpendicular to a longitudinal axis of said lower body portion.”   
Katsiapis is also seen to teach a top edge of said rim (12) having an outer perimeter that is greater than an outer perimeter of the upper lip of the ice cream cone, said lower body portion (6”) including a cavity having a top opening that opens to said central opening of said upper body portion when said upper and lower body portions are connected together, a maximum cross-sectional area of said upper body portion is greater than a maximum cross-section area of said lower body portion (as discussed above with respect to claim 1), said upper and lower body portions formed of an edible confectionary, as taught by Katsiapis and Schoenfeld, that can be consumed with the ice cream cone.
Claim 7 differs from the combination in specifically reciting, “said lower body portion includes a plurality of securing tabs that are spaced from one another; said plurality of securing tabs located in the cavity of said cone when said confectionary catcher is used with the ice cream cone; a longitudinal length of said securing tabs is at least 25% of a longitudinal length of said lower body portion.”
However, Turnbull teaches providing “tabs” (see figure 1, item 5 - which extend longitudinally and horizontally) that extend at least 25% of the longitudinal length of the lower body portion (the lower body portion being the structure below item 4) and where the tabs are advantageous for providing ornamentation to the exterior of the lower body portion, and for spacing the edible lower body portion for reducing the tendency to stick together when in a nested configuration (see page 2, left column, lines 42-48).  As Katsiapis also teaches nesting, to thus modify the combination and to include “securing tabs” as taught by Turnbull would thus have been obvious to one having ordinary skill in the art for providing secured placement into another confectionary catcher while reducing the tendency for the catchers to stick together.
Further regarding the limitation of, “at least a portion of said rim extending upwardly and angling outwardly from said catch basin” it is noted that Grogan, Heyman and Almazan have been relied on as already discussed above with respect to claim 1 to further suggest modification of Katsiapis, as an obvious matter of engineering and/or design choice.
Regarding the limitation of, “wherein said upper and lower body portion are configured to not partially or fully encircle a side surface of the ice cream cone when said confectionary catcher is used with the ice cream cone,” this is seen to be an intended use that the combination as applied above would have been capable of performing, for the reasons discussed above with respect to claim 1.
Regarding claim 9, in view of Turnbull teaching tabs such as at 5, the spaces between two tabs can be construed “a gap”, and are shown as having a length that is less than a longitudinal length of the lower body portion.
Regarding claim 10, Katsiapis teaches the catch basin extending outwardly from the central opening (see item 10) and the rim (8, 12) extends upward from an outer peripheral edge of the catch basin.

Claims 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 and 7 above, which relies on Katsiapis as the primary reference, and in further view of Marchetti (WO 0247490) and Heyman (US 2784097).
Regarding claims 5 and 11, the claims differ from the combination in specifically reciting, “wherein said rim includes a plurality of catch regions having a curvilinear profile.”
It is noted however, that Marchetti teaches a confectionary catcher (see figure 1 and 2), comprising a plurality of curvilinear catch regions (see figure 2, item 5, 10).  
Similarly, Heyman teaches a rim (see figure 1, item 17, 18, 19) comprising curvilinear catch regions for also directing melting ice cream to the lower portion 11 (see column 2, lines 14-21).  As Marchetti and Heyman’s curvilinear portions are used to catch melting ice cream, this is similar to Katsiapis’s catch basin and rim.   Therefore, to thus modify the combination and provide a plurality of curvilinear catch regions, as taught by Marchetti and Heyman would thus have been an obvious matter of engineering and/or design choice based on conventional configurations for catch regions of confectionary catchers.  
Regarding claim 12, Marchetti teaches multiple curvilinear sections such that one of the sections defined by item 5 and 10 can be construed as a plate portion between two catch regions.  It is further noted that Heyman teaches plate portions (such as figure 1, item 23, 24, 25, 30) that are seen to be between two catch regions (17, 18, 19) and that the plate portion has a different configuration from two catch regions.   Heyman teaches that such plate can be included for providing structural rigidity while also facilitating support of ice cream thereon (see column 1, line 71 to column 2, line 13).  
Modification of the combination to use plate portions as taught by Heyman would have been obvious to one having ordinary skill in the art, for the purpose of providing added structural rigidity while also facilitating support of ice cream thereon.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 7 above, which relies on Katsiapis  as the primary reference, and in further view of Turnbull (US 2281217) or Facchino (GB 463164).
Regarding claim 14, Katsiapis discloses a rim (see reference sign 8 and 12) such that the rim of the upper body portion angles outwardly at 12 and upwardly at 8.  In view of the lack of clarity as discussed above under 35 U.S.C. 112b the claim is unclear as to how the rim can extend outwardly and upwardly from the catch basin as well as from the lower body portion.  
In an effort to expedite prosecution however, it is noted that Turnbull teaches a confectionary catcher that comprises a catch basin (figure 2, item 10) that has a flat planar top surface, and where the rim (2) extends from the catch basin, while angling outward and upwardly.  The wall 2, which can be construed as the rim, also extends upward and outwardly from the lower body portion (the structure above 3).  Similarly, Facchino teaches a confectionary catcher (see figure 1) having a rim 3, a catch basin 4, and a central opening 2, and where the rim 3, extends from the catch basin upwardly, angling outwardly.  The rim 3, can also be construed as extending to the region external region below reference character 10, which can be construed as a lower body portion, such that the rim would also extend upward and outward from the lower body portion.  
To thus modify the combination such that the rim extends from both the catch basin and the lower body portion would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on known shapes for the rim that is a part of the confectionary catcher.
Furthermore, the upper and lower body of Katsiapis is seen to be configured to not encircle a side surface of the ice cream cone when used with the ice cream cone, as discussed above with respect to claim 1 and as shown in figure 3 of Katsiapis, because it can be positioned in an interior of an ice cream cone.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Katsiapis (FR2775264) in view of Schoenfeld (US 1938113) and Gerber (US 1532806) and in further view of Turnbull (US 2281217) or Facchino (GB 463164).
Regarding claim 24, as discussed above with respect to claim 1, the Katsiapis/Schoenfeld/Gerber combination discloses a device for limiting melted frozen confection from running down an outside of an ice cream cone comprising a confectionary catcher (figure 3, item 4”); said confectionary catcher including an upper body portion (8”) and a lower body portion (6”); said upper and lower body portions formed of an edible confectionary (Schoenfeld) that can be consumed with the ice cream cone; said upper body portion including a rim (8, 12), a catch basin (10), and a central opening; said catch basin located between said central opening and said rim; at least a portion of said rim extending upwardly (8) and angling outwardly (12) from said catch basin; said catch basin (10) extending outwardly from said central opening; said catch basin having a flat planar top surface that lies in a plane that is perpendicular to a longitudinal axis of said lower body portion (see annotated figures 1, 3 and 4 above); a top edge of said rim (12) having an outer perimeter that is greater than an outer perimeter of the upper lip of the ice cream cone; said lower body portion including a cavity having an upper opening that opens to said central opening of said upper portion; said lower body portion configured to be inserted into an interior cavity of a base portion of the ice cream cone when the confectionary catcher is used with the ice cream cone (see figure 3 and the discussion above with respect to claim 1).  The combination as applied to claim 1 has been incorporated herein to further teach said upper and lower body portions connected together; a maximum cross section area of said upper body portion is greater than a maximum cross section area of said lower body portion; at least a portion of said catch basin is sized and configured to fully overlie the upper lip of the ice cream cone when said confectionary catcher is used with the ice cream cone; at least a portion of said rim of said upper body portion angles outwardly (12) and upwardly (8) from said lower body portion.  
Regarding the limitation of, “wherein said upper and lower body portion are configured to Page 6 of 11not partially or fully encircle a side surface of the ice cream cone when said confectionary catcher is used with the ice cream cone,” this is seen to be an intended use of the confectionary catcher.  Since the prior art teaches the structure of the confectionary catcher, the prior art is seen to be capable of the intended use.  This is further supported by figure 3 of Katsiapis disclosing that the confectionary catcher can sit inside of a cone (2’), thus teaching that the upper and lower body portion would not encircle a side surface of the ice cream cone.  
Further regarding the limitation of “at least a portion of said rim of said upper body portion angles outwardly and upwardly from said catch basin” and “at least a portion of said rim of said upper body portion angles outwardly and upwardly from said lower body portion,” it is noted that Turnbull teaches a confectionary catcher that comprises a catch basin (figure 2, item 10) that has a flat planar top surface, and where the rim (2) extends from the catch basin, while angling outward and upwardly.  The wall 2, which can be construed as the rim, also extends upward and outwardly from the lower body portion (the structure above 3).  Similarly, Facchino teaches a confectionary catcher (see figure 1) having a rim 3, a catch basin 4, and a central opening 2, and where the rim 3, extends from the catch basin upwardly, angling outwardly.  The rim 3, can also be construed as extending to the region external region below reference character 10, which can be construed as a lower body portion, such that the rim would also extend upward and outward from the lower body portion.  
Regarding claim 25, Katsiapis discloses that said catch basin extends outwardly from said central opening of said upper body portion (see reference sign 10) and said rim (8, 12) extends upwardly from said catch basin.  Katsiapis is seen to tach a rim that extends upwardly from the catch basin.  In further view of Turnbull and Facchino, the combination further teaches the rim extending upwardly from said catch basin.


Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 24 above, which relies on Katsiapis (FR2775264) as the primary reference, and in further view of Turnbull (US 2281217).
Regarding claim 30,  the combination as applied to claim 24 above has been incorporated herein. 
Regarding claim 30, Turnbull has been relied on as already discussed above with respect to claim 7 and 9 above to teach securing tabs on a lower body portion, said securing tabs being spaced from one another, and a gap between two of said securing tabs having a longitudinal length that is less than a longitudinal length of the lower body portion.  As shown in figure 1, Turnbull teaches that the tabs (extending longitudinally) have a length that can be construed as at least 50% of a longitudinal length of the lower body portion.  As Katsiapis also teaches nesting, to thus modify the combination and to include “securing tabs” as taught by Turnbull would thus have been obvious to one having ordinary skill in the art for providing secured placement into another confectionary catcher while reducing the tendency for the catchers to stick together.
Regarding claim 32, in view of Turnbull, the combination is seen to teach a plurality of tabs that are spaced from one another, and a longitudinal length of a gap between two of the securing tabs is less than a longitudinal length of the lower body portion. It is further noted that the specific size of the gap between two tabs being less than a longitudinal length of the lower body is seen to have been an obvious matter of engineering and/or design based on desired proportions for securing placement of the confectionary catcher while reducing the tendency for the catchers to stick together.


Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 24 and 32 above, which rely on Katsiapis as the primary reference, and in further view of Marchetti (WO 0247490), Lindsey (US 3405532) and Helfrich (US 4226355).
Regarding claims 31 and 33, the claims differs from the combination as applied to claim 24 and 32 in specifically reciting, “wherein said rim includes a plurality of catch regions having a curvilinear profile, said upper body portion includes a plate portion positioned between two catch regions, at least a portion of a bottom surface of said catch basin rests on an upper lip of the ice cream cone when the confectionary catcher is used with the ice cream cone; said plate having a different configuration from said catch regions; as least a portion of said plate portion positioned adjacent to said catch basin.”
Regarding “said rim includes a plurality of catch regions having a curvilinear profile,” it is noted that Marchetti teaches a confectionary catcher (see figure 1 and 2), comprising a plurality of curvilinear catch regions (see figure 2, item 5, 10).  Marchetti  curvilinear portions are used to catch melting ice cream - this is similar to Katsiapis’s catch basin and rim.  Similarly, Heyman teaches a rim (see figure 1, item 17, 18, 19) comprising curvilinear catch regions for also directing melting ice cream to the lower portion 11 (see column 2, lines 14-21).  To thus modify the combination and provide a plurality of curvilinear catch regions, as taught by Marchetti and Heyman would thus have been an obvious matter of engineering and/or design choice based on conventional configurations for catch regions of confectionary catchers.  
Regarding the limitation of, “said upper body portion including a plate portion between two catch regions,” and “said plate having a different configuration from said catch regions; at least a portion of said plate portion positioned adjacent to said catch basin,”  Heyman teaches that the upper body portion includes a plate portion (such as figure 1, item 23, 24, 25, 30) that are seen to be between two catch regions (17, 18, 19) and that the plate portion has a different configuration from two catch regions.   Heyman teaches that such plate can be included for providing structural rigidity while also facilitating support of ice cream thereon (see column 1, line 71 to column 2, line 13).  Lindsey also teaches curvilinear catch regions on the rim (see the curved sections 43) between two of which can be plate portions (45), which are adjacent to the catch basin (46), where the plate portions would obviously have provided both draining as well as strength to the upper body portion.  As Katsiapis already teaches an edible confectionary catcher and also teaches an upper body portion with a catch basin and a rim extending upwardly and outwardly therefrom, to thus modify the combination and to provide curvilinear catch regions on the rim, as taught by Marchetti, Heyman and Lindsey and where is a plate portion between two catch regions and that is adjacent to the catch basin, would have been obvious to one having ordinary skill in the art, for providing an additional aesthetic design and shape to the rim, for catching melting frozen confection, and where the plate portion can facilitate draining of the melted confection while also providing added rigidity to the upper body portion and catch basin.  
Regarding the limitation of, “at least a portion of a bottom surface of said catch basin rests on an upper lip of the ice cream cone when the confectionary catcher is used with the ice cream cone” this is seen to be an intended use of the claimed confectionary catcher.  In this regard, Katsiapis discloses in figure 3 that the confectionary catcher (6”) has a bottom surface of the catch basin (see the underside of item 10, which is seen to be capable of resting on an upper lip of an ice cream cone when it is used with an ice cream cone because this would also have been commensurate with the particular size of the ice cream cone.  That is, an ice cream cone with a slightly larger diameter from what is shown in figure 3 of Katsiapis would have resulted in the bottom surface of the basin (10) resting on an upper lip of the ice cream cone.  It is further noted that Alamzan evidences a lower body portion of a catcher (see figure 1, item 7) that is clearly fully inserted into an ice cream cone (figure 1, item 5).  Helfrich also evidences a lower body portion of a confectionary catcher that is capable of being fully inserted into an ice cream cone (see figure 2).  

Claims 1, 2, 4, 6, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Helfrich (US 4226355) in view of Katsiapis (FR2775264), Schoenfeld (US 1938113), Gerber (US 1532806) and Grogan (US 2948452).
Regarding claim 1, Helfrich teaches a device for limiting melted frozen confection from running down an outside of an ice cream cone comprising a confectionary catcher (figure 2, item 11, 17); said confectionary catcher including an upper body portion (11) and a lower body portion (13); said upper body portion having a rim (17), a catch basin (11), and a central opening (see near 15); said lower body portion sized and shaped to be fully inserted into a cavity of the ice cream cone when said confectionary catcher is used with the ice cream cone; a bottom surface of said catch basin is configured to overlie an upper lip of the ice cream cone when said lower body portion of said confectionary catcher is inserted into the cavity of the ice cream cone (see figure 2, item 5).  It is further noted however, that the limitation, “said lower body portion sized and shaped to be fully inserted into a cavity of the ice cream cone when said confectionary catcher is used with the ice cream cone; a bottom surface of said catch basin is configured to overlie an upper lip of the ice cream cone when said lower body portion of said confectionary catcher is inserted into the cavity of the ice cream cone” is seen to be an intended use limitation that the prior art structure would have been capable of performing.
Helfrich further teaches, said bottom surface of said catch basin (11) overlies a top edge of said lower body portion (such as at 15 which shows a rounded top edge) because the catch basin is above the rounded top edge of the lower body; said catch basin positioned between said central opening and said rim (see figure 2); said catch basin extending outwardly from said central opening.
Regarding the limitation of, “said catch basin having a flat planar top surface that lies in a plane that is perpendicular to a longitudinal axis of said lower body portion,” it is noted that a plane perpendicular to a longitudinal axis of the lower body portion 13, would have had some points of the flat planar top surface of 11 thereon, and thus reads on “the catch basin having a flat planar top surface that lines in a plane that is perpendicular to the longitudinal axis.”  See annotated figure 2 below:

    PNG
    media_image4.png
    472
    769
    media_image4.png
    Greyscale


Regarding the limitation of, “at least a portion of said rim extending upwardly and angling outwardly from said catch basin,” as shown at 17, Helfrich teaches that a rim extends upwardly and that has outwardly angled portions.  A top edge of said rim is seen to have an outer perimeter that is greater than an outer perimeter of the upper lip of the ice cream cone when the confectionary catcher is used with the ice cream cone (see figure 2).  
Helfrich teaches that the upper and lower body portions are connected together, and a maximum cross section area of said upper body portion is greater than a maximum cross section area of said lower body portion; and wherein said upper and lower body portion does are configured to not partially or fully encircle any portion of a side surface of the ice cream cone when said confectionary catcher is used with the ice cream cone (see figure 2).
  Claim 1 differs from Helfrich in specifically reciting that the confectionary catcher is made from an “edible confectionary.”
However, Katsiapis discloses confectionary catchers can be made from an edible material (see the abstract) for the purpose of reducing waste (see page 4, lines 158-159 of the machine translation).  While not specifically reciting an “edible confectionary”, Schoenfeld also teaches a confectionary catcher (see figure 1, 2, item B) that is made of an edible confectionary (i.e. inner edible ice cream cone; see page 1, lines1-5,  62-73).  Schoenfeld’s element “B” also helps to contain melted frozen confection (see page 1, lines 8-19).  To thus modify Helfrich and use edible materials, such as confectionary edibles as taught by Katsiapis and Schoenfeld would thus have been obvious to one having ordinary skill in the art, for the purpose of reducing the waste disposal associated with confectionary catchers, since using an edible confectionary material would have allowed a user to consume the catcher instead of throwing it away.
Regarding the limitation of, “a top edge of the lower body portion,” if it could have been construed that Helfrich and Katsiapis (see figure 4, between item 10 and 6) did not teach a “top edge” of the lower body portion, then Gerber further evidences a catch basin (see figure 1, 2, item 11) in an upper body portion and a lower body portion (10) which has a top edge (see near item 12), such that the bottom surface of the catch basin overlies an edge formed by 12.  The edge has been taught by Gerber to provide added strength (see page 1, lines 45-49).  To thus modify the combination, if necessary, and to include a top edge to the lower body portion that is overlaid by the bottom surface of the catch basin, would thus have been obvious to one having ordinary skill in the art, for the purpose of providing added strength to the confectionary catcher.  
Further regarding, “said catch basin having a flat planer top surface that lines in a plane perpendicular to a longitudinal axis of said lower body portion” it is noted that Katsiapis appears to show the top surface of the catch basin as flat and lying in a plane that is perpendicular to the longitudinal axis of the lower body portion.  It is further noted that Grogan also teaches a confectionary catcher, where the catch basin (see figure 6, item 24) is entirely flat and lying in a plane that is perpendicular to the longitudinal axis of a lower body portion 10).  
To thus modify the specific shape of the catch basin of the Helfrich combination and to make all of the top surface of the catch basin flat and lying in the plane that is perpendicular to the longitudinal axis of the lower body portion would thus have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on other known configurations of catch basins designed for a similar purpose.  
Regarding claim 2, the catch basin of Helfrich is seen to be sized and configured to fully overlie the upper lip of the ice cream cone when the confectionary catcher is used with the ice cream cone, as shown in figure 2.  Furthermore, Helfrich teaches at least a portion Page 3 of 11of said catch basin extending outwardly from the upper lip of the ice cream cone when the confectionary catcher is used with the ice cream cone.   It is further noted that the above limitations are intended use limitations that the catcher taught by the combination would have been capable of performing.
Regarding claim 4, Helfrich teaches that catch basin extends outwardly from said central opening of said upper body portion and said rim extends upwardly from said catch basin (see figure 2, item 11, 17).  
Regarding claim 6, and the limitation, “all of said top surface of said catch basin is flat and lies in said plane that is perpendicular to said longitudinal axis of said lower body portion” it is noted that Katsiapis appears to show the top surface of the catch basin as flat and lying in a plane that is perpendicular to the longitudinal axis of the lower body portion.  It is further noted that Grogan also teaches a confectionary catcher, where the catch basin (see figure 6, item 24) is entirely flat and lying in a plane that is perpendicular to the longitudinal axis of a lower body portion 10).  
To thus modify the specific shape of the catch basin of the Helfrich combination and to make all of the top surface of the catch basin flat and lying in the plane that is perpendicular to the longitudinal axis of the lower body portion would thus have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on other known configurations of catch basins designed for a similar purpose.  
Regarding claim 7, the combination as applied to claim 1 teaches a confectionary catcher including an upper body portion and a lower body portion (Helfrich, figure 2, item 11, 13).  
Regarding the limitation of, “said lower body portion sized and shaped to be fully inserted into a cavity of the ice cream cone when said confectionary catcher is used with the ice cream cone,” this is an intended use that the confectionary catcher as taught by Helfrich would have been capable of perform (see also figure 2).
Helfrich further teaches said upper body portion having a rim (Helfrich, item 17), a catch basin (Helfrich, figure 2, item 11), and a central opening (Helfrich, figure 2, item 13).
Regarding the limitation of, “a bottom surface of said catch basin is sized and configured such that at least a portion of said bottom surface rests on and fully overlies an upper lip of the ice cream cone when said lower body portion of the confectionary catcher is inserted into the cavity of the ice cream cone” this is an intended use limitation that the combination would have been capable of performing.  In any case, Helfrich teaches that the bottom surface of the catch basin can rest on an upper lip of an ice cream cone (see figure 2, item 5).
The combination as applied to claim 1 further teaches, at least a portion of said rim (Helfrich, figure 2, item 17) extending upwardly and angling outwardly from said catch basin; and said catch basin having a flat planar top surface that lies in a plane that is perpendicular to a longitudinal axis of said lower body portion, as discussed above with respect to claim 1.  
The combination further teaches, a top edge of said rim having an outer perimeter that is greater than an outer perimeter of the upper lip of the ice cream cone (see figure 2 of Helfrich).
Helfrich further teaches said lower body portion including a cavity having a top opening that opens to said central opening of said upper body portion when said upper and lower body portions are connected together and a maximum cross-sectional area of said upper body portion is greater than a maximum cross-section area of said lower body portion.  In view of Katsiapis and Schoenfeld, the combination provides motivation to one having ordinary skill in the art to form said upper and lower body portions of an edible confectionary that can be consumed with the ice cream cone for reducing waste.
Helfrich further teaches said lower body portion includes a plurality of securing tabs that are spaced from one another (see figure 2, item 19; column 2, line 66 to column 3, line 6).  The plurality of securing tabs located in the cavity of said cone when said confectionary catcher is used with the ice cream cone.  
Regarding a longitudinal length of said securing tabs is at least 25% of a longitudinal length of said lower body portion, it is noted that as Helfrich teaches a longitudinal length of securing tabs used for securing the catcher in position, the specific proportion of the length of the tabs to the lower body portion is seen to have been an obvious matter of engineering and/or design based on achieving the requisite securement of the catcher to the cone.  
Regarding the limitation of, “wherein said upper and lower body portion are configured to not partially or fully encircle a side surface of the ice cream cone when said confectionary catcher is used with the ice cream cone,” this is seen to be an intended use that the prior art combination would have been capable of performing, as already discussed above with respect to claim 1.
Regarding claim 9, Helfrich teaches that a longitudinal length of a gap located between two of said securing tabs is less than a longitudinal length of said lower body portion (see figure 2, item 13, 19)
Regarding claim 10, as shown in figure 2, Helfrich teaches said catch basin extends outwardly from said central opening and said rim (17) extends upwardly from an outer peripheral edge of said catch basin.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Helfrich as the primary reference, and in further view of Turnbull (US 2281217) or Facchino (GB 463164).
Regarding claim 3, Helfrich’s rim angles outward and upward, in view of the curled shape to the rim (see figure 2, item 17).
In view of the lack of clarity as discussed above under 35 U.S.C. 112b the claim is unclear as to how the rim can extend outwardly and upwardly from the catch basin as well as from the lower body portion.  
In an effort to expedite prosecution however, it is noted that Turnbull teaches a confectionary catcher that comprises a catch basin (figure 2, item 10) that has a flat planar top surface, and where the rim (2) extends from the catch basin, while angling outward and upwardly.  The wall 2, which can be construed as the rim, also extends upward and outwardly from the lower body portion (the structure above 3).  Similarly, Facchino teaches a confectionary catcher (see figure 1) having a rim 3, a catch basin 4, and a central opening 2, and where the rim 3, extends from the catch basin upwardly, angling outwardly.  The rim 3, can also be construed as extending to the region external region below reference character 10, which can be construed as a lower body portion, such that the rim would also extend upward and outward from the lower body portion.  
To thus modify the combination such that the rim extends from both the catch basin and the lower body portion would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on known shapes for the rim that is a part of the confectionary catcher.



Claims 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 and 7 above, which relies on Helfrich as the primary reference, and in further view of Marchetti (WO 0247490) and Heyman (US 2784097).
Regarding claims 5 and 11, the claims differ from the combination in specifically reciting, “wherein said rim includes a plurality of catch regions having a curvilinear profile.”
It is noted however, that Marchetti teaches a confectionary catcher (see figure 1 and 2), comprising a plurality of curvilinear catch regions (see figure 2, item 5, 10).  Similarly, Heyman teaches a rim (see figure 1, item 17, 18, 19) comprising curvilinear catch regions for also directing melting ice cream to the lower portion 11 (see column 2, lines 14-21).  As Marchetti and Heyman’s curvilinear portions are used to catch melting ice cream, this is similar to Helfrich’s catch basin and rim.  Therefore, to thus modify the combination and provide a plurality of curvilinear catch regions, as taught by Marchetti and Heyman would thus have been an obvious matter of engineering and/or design choice based on conventional configurations for catch regions of confectionary catchers.  
Regarding claim 12, Marchetti teaches multiple curvilinear sections such that one of the sections defined by item 5 and 10 can be construed as a plate portion between two catch regions.  It is further noted that Heyman teaches plate portions (such as figure 1, item 23, 24, 25, 30) that are seen to be between two catch regions (17, 18, 19) and that the plate portion has a different configuration from two catch regions.   Heyman teaches that such plate can be included for providing structural rigidity while also facilitating support of ice cream thereon (see column 1, line 71 to column 2, line 13).  Modification to use plate portions as taught by Heyman would have been obvious to one having ordinary skill in the art, for the purpose of providing added structural rigidity while also facilitating support of ice cream thereon.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 7 above, which relies on Helfrich as the primary reference, and in further view of and in further view of Turnbull (US 2281217) or Facchino (GB 463164).
Regarding claim 14, Helfrich teaches wherein said rim (17) of said upper body portion angles outwardly and upwardly; and wherein said upper and lower body portion does not encircle a side surface of the ice cream cone when said confectionary catcher is used with the ice cream cone.  
In view of the lack of clarity as discussed above under 35 U.S.C. 112b the claim is unclear as to how the rim can extend outwardly and upwardly from the catch basin as well as from the lower body portion.  
In an effort to expedite prosecution however, it is noted that Turnbull teaches a confectionary catcher that comprises a catch basin (figure 2, item 10) that has a flat planar top surface, and where the rim (2) extends from the catch basin, while angling outward and upwardly.  The wall 2, which can be construed as the rim, also extends upward and outwardly from the lower body portion (the structure above 3).  Similarly, Facchino teaches a confectionary catcher (see figure 1) having a rim 3, a catch basin 4, and a central opening 2, and where the rim 3, extends from the catch basin upwardly, angling outwardly.  The rim 3, can also be construed as extending to the region external region below reference character 10, which can be construed as a lower body portion, such that the rim would also extend upward and outward from the lower body portion.  
To thus modify the combination such that the rim extends from both the catch basin and the lower body portion would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on known shapes for the rim that is a part of the confectionary catcher.

Claims 24, 25, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Helfrich (US 4226355) in view of Katsiapis (FR2775264), Schoenfeld (US 1938113), Gerber (US 1532806) and Grogan (US 2948452) and in further view of Turnbull (US 2281217) or Facchino (GB 463164).
Regarding claim 24, it is noted that the claim incorporates the limitations of claim 1 and claim 3 as discussed above, and therefore, claim 24 is rejected for the reasons discussed above with respect to claim 1 and 3 above.
Claim 25 incorporates the limitations of claim 4 is thus analogously rejected for the reasons discussed above with respect to claims 3 and 4.
Regarding claim 30, Helfrich further teaches said lower body portion includes a plurality of securing tabs that are spaced from one another (see figure 2, item 19; column 2, line 66 to column 3, line 6) and a longitudinal length of a gap between two of the securing tabs is less than a longitudinal length of the lower body portion.  
Regarding a longitudinal length of said securing tabs is at least 50% of a longitudinal length of said lower body portion, it is noted that as Helfrich teaches a longitudinal length of securing tabs used for securing the catcher in position, the specific proportion of the length of the tabs to the lower body portion is seen to have been an obvious matter of engineering and/or design based on achieving the requisite securement of the catcher to the cone.
Regarding claim 32, Helfrich teaches the lower body portion includes a plurality of securing tabs that are spaced from one another (figure 2, item 19; column 2, line 66 to column 3, line 6), a longitudinal length of a gap between two of said securing tabs is less than a longitudinal length of the lower body portion.


Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 24 and 32 above, which rely on Helfrich as the primary reference, and in further view of Marchetti (WO 0247490),  Heyman (US 2784097) and Lindsey (US 3405532).
Regarding claims 31 and 33, the claims differs from the combination as applied to claim 24 and 32 in specifically reciting, “wherein said rim includes a plurality of catch regions having a curvilinear profile, said upper body portion includes a plate portion positioned between two catch regions, at least a portion of a bottom surface of said catch basin rests on an upper lip of the ice cream cone when the confectionary catcher is used with the ice cream cone; said plate having a different configuration from said catch regions; as least a portion of said plate portion positioned adjacent to said catch basin.”
Regarding “said rim includes a plurality of catch regions having a curvilinear profile,” it is noted that Marchetti teaches a confectionary catcher (see figure 1 and 2), comprising a plurality of curvilinear catch regions (see figure 2, item 5, 10).  Marchetti  curvilinear portions are used to catch melting ice cream - this is similar to Helfrich.  Similarly, Heyman teaches a rim (see figure 1, item 17, 18, 19) comprising curvilinear catch regions for also directing melting ice cream to the lower portion 11 (see column 2, lines 14-21).  To thus modify the combination and provide a plurality of curvilinear catch regions, as taught by Marchetti and Heyman would thus have been an obvious matter of engineering and/or design choice based on conventional configurations for catch regions of confectionary catchers.  
Regarding the limitation of, “said upper body portion including a plate portion between two catch regions,” and “said plate having a different configuration from said catch regions; at least a portion of said plate portion positioned adjacent to said catch basin,”  Heyman teaches that the upper body portion includes a plate portion (such as figure 1, item 23, 24, 25, 30) that are seen to be between two catch regions (17, 18, 19) and that the plate portion has a different configuration from two catch regions.   Heyman teaches that such plate can be included for providing structural rigidity while also facilitating support of ice cream thereon (see column 1, line 71 to column 2, line 13).  Lindsey also teaches curvilinear catch regions on the rim (see the curved sections 43) between two of which can be plate portions (45), which are adjacent to the catch basin (46), where the plate portions would obviously have provided both draining as well as strength to the upper body portion.  As the combination already teaches an edible confectionary catcher and also teaches an upper body portion with a catch basin and a rim extending upwardly and outwardly therefrom, to thus modify the combination and to provide curvilinear catch regions on the rim, as taught by Marchetti, Heyman and Lindsey and where is a plate portion between two catch regions and that is adjacent to the catch basin, would have been obvious to one having ordinary skill in the art, for providing an additional aesthetic design and shape to the rim, for catching melting frozen confection, and where the plate portion can facilitate draining of the melted confection while also providing added rigidity to the upper body portion and catch basin.  
Regarding the limitation of, “at least a portion of a bottom surface of said catch basin rests on an upper lip of the ice cream cone when the confectionary catcher is used with the ice cream cone” this is seen to be an intended use of the claimed confectionary catcher.  Nonetheless, Helfrich teaches that the catch basin can rest on an upper lip of an ice cream cone.

Response to Arguments
On pages 10-11 of the response, Applicant urges that the devices as taught and disclosed by Katsiapis are configured to be inserted about the exterior of the ice cream cone when used with the ice cream cone; and due to such a configuration, no structure of the device overlies the top edge of the ice cream cone when the device is used with an ice cream cone.  Applicant thus urges that Katsiapis teaches away from the device defined in the claims and that none of the other references overcome the deficiencies of Katsiapis.
These urgings are not seen to be sufficient to overcome the rejection.  It is noted that, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  In this regard, as shown in figure 3, Katsiapis shows that the confectionary catcher is capable of being inserted into an interior of an ice cream cone.
Further on page 11 of the response, regarding Helfrich, Applicant urges that the claims require the catch basin to have a flat planar top surface that lies in a plane perpendicular to a longitudinal axis of the lower body portion and that at least a portion of the rim extending upwardly and angles outwardly from the catch basis.  Applicant urges that these limitations are not taught or suggested by the device of Helfrich and that none of the other references of record when used in combination with Helfrich overcome the deficiencies of Helfrich. 
It is noted however, that Helfrich teaches a flat planar top surface, where a portion thereof would have been in a plane perpendicular to a longitudinal axis of the lower body portion.  Nonetheless, it is noted that Katsiapis and Grogan have been further relied on to teach a flat planar top surface that can be construed as lying in a plane perpendicular to a longitudinal axis of the lower body portion, where such a modification of Helfrich would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on other known configurations of catch basins designed for a similar purpose.  Regarding a portion of the rim extending upwardly and angles outwardly from the catch basin, it is noted that since Helfrich teaches a rim that is curving upward and outwardly, from the catch basin, that this is seen to read on at least a portion of the rim extending upwardly and angles outwardly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792